Appeal by the defendants from two judgments (one as to each of them) of the Supreme Court, Kings County (Miller, J.), both rendered January 31, 1985, convicting them of criminal sale of a controlled substance in the second degree, upon their pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
By pleading guilty to selling more than two ounces of cocaine to an undercover police officer, the defendants forfeited any right to appellate review of the denial of their motions to dismiss the indictments in the interest of justice (see, CPL 210.40; People v Macy, 100 AD2d 557; People v Zangrillo, 105 AD2d 822). In any event, the record of the *883hearing on the motion convinces us that the denial was proper.
We find no errors in the sentences imposed and no reasons to modify either of them. Thompson, J. P., Weinstein, Lawrence and Eiber, JJ., concur.